RYMER, Circuit Judge:
Appellant Careau Group, d.b.a. Egg City (“Egg City”), a producer and processor of eggs, and appellee United Farm Workers (“UFW”) had a collective bargaining agreement under which UFW represented workers in all aspects of Egg City’s egg production operation. Egg City sued UFW for damages under section 303 of the National Labor Relations Act (NLRA), 29 U.S.C. § 187, alleging that the union engaged in a secondary boycott in violation of NLRA § 8(b)(4), 29 U.S.C. § 158(b)(4). The district court dismissed for lack of subject matter jurisdiction in a published opinion, Careau Group v. United Farm Workers, 716 F.Supp. 1319 (C.D.Cal.1989). We reverse.
UFW contends that it represents only agricultural employees and so is not subject to the NLRA; Egg City counters that some of its employees process eggs of other growers and therefore are commercial rather than agricultural. UFW sought summary judgment on the ground that the district court lacked subject matter jurisdiction because UFW is not controlled by federal labor law, but rather by California labor law.
The district court treated the summary judgment motion as a Rule 12(b)(1) motion *1293to dismiss for lack of subject matter jurisdiction. It found that the jurisdictional question, whether UFW is a labor organization within the meaning of the NLRA, was distinct from the substantive question of whether UFW violated the secondary boycotting prohibitions of the NLRA. It then proceeded to find that all the elements of equitable estoppel are met, such that “Egg City’s treatment of its workers as agricultural in terms of overtime compensation, and its silence to the UFW concerning the processing of outside producers’ eggs es-tops Egg City from asserting a cause of action under the NLRA in the instant action.” Careau Group, 716 F.Supp. at 1328. The court finally found that UFW was not a labor organization within the meaning of the NLRA.
I
“In ruling on a challenge to subject matter jurisdiction, the district court is ordinarily free to hear evidence regarding jurisdiction and to rule on that issue prior to trial, resolving factual disputes where necessary.” Augustine v. United States, 704 F.2d 1074, 1077 (9th Cir.1983). However, where jurisdiction is so intertwined with the merits that its resolution depends on the resolution of the merits, “the trial court should employ the standard applicable to a motion for summary judgment.” Id.
In this case, the jurisdictional issue is the merits. UFW does not dispute that it engaged in secondary boycotting. Its only defense is that such boycotting was not illegal because the NLRA’s prohibition did not apply to it. To prevail on the merits, Egg City must show that UFW represented non-agricultural, commercial workers; that in turn requires Egg City to show that its employees processed outside eggs. Likewise, for there to be subject matter jurisdiction, Egg City must prove that UFW is subject to the NLRA; that similarly requires Egg City to prove that its employees processed outside eggs. Thus, the ultimate jurisdictional issue is precisely the same as the ultimate issue on the merits. As a result, the district court should dismiss for lack of jurisdiction only if there are no triable issues of fact.
Genuine issues of material fact are present. The parties dispute the extent and regularity of Egg City’s processing of outside eggs. They also dispute whether Egg City concealed, and UFW knew about, the commercial activities—which is a different point. Given conflicting evidence on the nature of Egg City’s operation, the action should not have been dismissed, but rather jurisdiction should be determined at trial on the merits.
II
Because we reverse and remand on the ground that the district court should resolve jurisdictional facts that are intertwined with the merits at trial and not on a Rule 12(b)(1) motion, Judge Hall and I would not reach the issue of whether the district court also erred by applying equitable estoppel in this case. Judge Norris feels this issue should be reached, and that we should hold it was error for the court to rule that it lacks jurisdiction on the basis of what he characterizes as a “jurisdictionally irrelevant fact,” that Egg City concealed facts from UFW.
We disagree for two reasons: It is unclear to us that the district court necessarily went astray where our colleague believes it did, and we would defer resolving a difficult issue—whether preclusion principles apply to jurisdictional determinations—until a clean record requires us to do so.
Judge Norris thinks the district court dismissed the action on the basis of a finding that Egg City concealed from UFW that its members were processing outside eggs, instead of on the basis of a finding that Egg City employees processed only Egg City eggs. He further assumes that the court held that Egg City was equitably estopped from establishing subject matter jurisdiction by proving that the UFW members in fact handled outside eggs. Given this reading, he would reverse on the footing that Egg City’s concealment of jurisdic*1294tional facts cannot deprive the court of federal question jurisdiction.
The problem is, the district court did not actually find or conclude that it lacked subject matter jurisdiction because of Egg City’s concealment. It did find that Egg City had acted in various ways to mislead UFW with respect to its status as an agricultural union and that the other elements of equitable estoppel were present. Based on these findings, it held that Egg City’s conduct “estops Egg City from asserting a cause of action under the NLRA in the instant action.” Careau Group, 716 F.Supp. at 1328 (emphasis added). In the context of UFW’s contention that Egg City should be estopped from pursuing a damages remedy on account of its conduct, this can be read as a holding in UFW’s favor on the merits.
The court made a separate finding that “the UFW is not a labor organization within the meaning of the NLRA.” That is the ultimate jurisdictional fact. Its conclusion of law, immediately following, was that “[tjherefore, the Court lacks subject matter jurisdiction over the instant action.” Id.
In short, the district court’s ruling is not entirely clear. It may have gone astray by mixing up a merits issue (whether Egg City is estopped from pursuing its claim) on a jurisdictional motion. (To that extent it would have erred on the different ground that it should defer any such ruling until trial.) It may have done as Judge Norris supposes, but we cannot be sure that it did or that it erred. We prefer to let the district court untangle its own ruling.
Because we all agree that it was inappropriate to conclude UFW was not a labor organization when the facts about the nature and extent of Egg City’s commercial operation were in dispute, the matter must go back for further proceedings. On remand, the district court should try the case, consider all the facts, resolve the factual disputes and make a finding with respect to UFW's status as a labor organization, conclude whether it has subject matter jurisdiction and if it does, decide whether Egg City is estopped from pursuing its statutory remedy.
REVERSED AND REMANDED.